336 S.C. 334 (1999)
520 S.E.2d 316
In the Matter of Leon Charles BANKS, Respondent.
Supreme Court of South Carolina.
August 13, 1999.

ORDER
The Office of the Disciplinary Counsel petitions this Court for an order transferring respondent to incapacity inactive status pursuant to Rule 17(b), Rule 413, Rules for Lawyer Disciplinary Enforcement.
IT IS ORDERED that respondent is transferred to incapacity inactive status until further order of this Court.
IT IS FURTHER ORDERED that Dana A. Morris, Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Morris shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent's clients. Mr. Morris may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Dana A. Morris, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Dana A. Morris, Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority *335 to direct that respondent's mail be delivered to Mr. Morris's office.
      /s/ Ernest A. Finney, Jr., C.J.
               FOR THE COURT